      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 1 of 29



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-10568-RGS

                    DUSA PHARMACEUTICALS, INC.

                                     v.

         BIOFRONTERA INC., BIOFRONTERA BIOSCIENCE GMBH,
          BIOFRONTERA PHARMA GMBH, and BIOFRONTERA AG

                  MEMORANDUM AND ORDER ON
             CROSS-MOTIONS FOR SUMMARY JUDGMENT
                       ON PATENT CLAIMS

                             October 9, 2020

STEARNS, D.J.

     Plaintiff DUSA Pharmaceuticals, Inc., accuses defendants Biofrontera

Inc., Biofrontera Bioscience GMBH, Biofrontera Pharma GMBH, and

Biofrontera AG (collectively Biofrontera) of patent infringement and trade

secret misappropriation. 1 Discovery having been completed, the parties

exchange salvos in the form of six motions to strike expert testimony and




     1 DUSA’s Second Amended Complaint (dkt # 84) sets out seven claims:
patent infringement (Counts I & II); trade secret misappropriation under the
Defend Trade Secrets Act (Count III); trade secret misappropriation under
Mass. Gen. Laws ch. 93, § 42 (Count IV); common-law misappropriation of
confidential, proprietary, and trade secret information (Count V); tortious
interference with contractual relations (Count VI); and deceptive and unfair
trade practices under Mass. Gen. Laws ch. 93A (Count VII).
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 2 of 29



three motions for summary judgment. This memorandum addresses the

cross-motions for summary judgment on DUSA’s patent claims.

                               BACKGROUND

      DUSA asserts two patents – U.S. Patents Nos. 8,216,289 (the ’289

patent) and 9,723,991 (the ’991 patent). The ’289 and the ’991 patents are

both entitled “Illuminator for Photodynamic Therapy” and share a

specification.

      In PDT [(photodynamic therapy)], a patient is administered a
      photoactivatable agent or precursor of a photoactivatable agent
      which accumulates in the tissue being diagnosed or treated. An
      area of the patient which includes the tissue being diagnosed or
      treated is then exposed to visible light. The visible light causes
      chemical and/or biological changes in the photoactivatable agent
      which in turn selectively locate, destroy or alter the target tissue
      while at the same time causing only mild and reversible damage
      to other tissues in the treatment area.

’289 patent, col. 1, ll. 41-50. The ’289 and ’991 patents are directed to

improvements in PDT, including the output of “visible light of consistent

uniformity in terms of both spectral characteristics and intensity over a

diversely contoured surface.” See id., col. 2, ll. 45-47. Claim 1 of each patent

is representative.

            ’991 patent claim 1. An illuminator for diagnosing or
      treating a patient, comprising:

            a plurality of light sources configurable in a spaced
               relationship to a patient to treat or diagnose a
               dermatological condition,

                                       2
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 3 of 29




            a controller, connected to the plurality of light sources, to
                control the light sources,

            wherein the light sources are configured and controlled to
              provide a uniform output of light to the patient to treat
              or diagnose a dermatological condition,

            the light sources being configured and controlled such that
                uniform output of light is provided when measured at
                distances of 2’’ and 4’’.

           ’289 patent claim 1. A method of photodynamically
      diagnosing or treating a patient, comprising:

            illuminating the patient with an illuminator whose
                measured output over an active emitting area is at least
                60% of the measured maximum over all operation
                distances.

      In March of 2019, the court construed the disputed claim terms. See

DUSA Pharm., Inc. v. Biofrontera Inc., 2019 WL 1208805 (D. Mass. Mar.

14, 2019). Of relevance here, the court agreed with DUSA that the claimed

“illuminator” was not limited to a specific shape. Id. at *4-7. Although the

patents largely described a contoured illuminator, the evidence fell short of

the exacting standard for finding the disavowal of a flat illuminator. Id.

      Since 2000, DUSA has offered for sale a BLU-U PDT light, and

Levulan, a photosensitizer drug. The combined therapy is approved by the

Federal Food and Drug Administration (FDA) for the treatment of actinic




                                      3
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 4 of 29



keratosis.2 Biofrontera began, in October of 2016, selling a competing PDT

light, the accused BF-RhodoLED, with a photosensitizing drug called

Ameluz. Biofrontera’s products are also FDA-approved for treating actinic

keratosis.

                        BIOFRONTERA’S MOTION

      In defendants’ quiver there are three arrows. First, Biofrontera asserts

that DUSA’s patents are invalid for inadequate written description – the

claims, in DUSA’s view, cover a flat illuminator, but such an embodiment is

absent from the specification. Second, Biofrontera characterizes the asserted

claims as being directed to the desired result of uniform light and are

therefore patent-ineligible under 35 U.S.C. § 101.       Finally, Biofrontera

contends that DUSA is not entitled to lost profits because its evidence cannot

establish that it would have captured Biofrontera’s sales “but for” the alleged

infringement.

Written Description

      The patent laws require a “specification [to] contain a written

description of the invention, and of the manner and process of making and

using it, in such full, clear, concise, and exact terms as to enable any person


      Actinic keratoses are precancerous skin lesions caused by chronic sun
      2

exposure that can develop over time into a form of skin cancer called
squamous cell carcinoma.

                                      4
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 5 of 29



skilled in the art to which it pertains, or with which it is most nearly

connected, to make and use the same.” 35 U.S.C. § 112 ¶ 1. “[T]he purpose

of the written description requirement is to ‘ensure that the scope of the right

to exclude, as set forth in the claims, does not overreach the scope of the

inventor’s contribution to the field of art as described in the patent

specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-

1354 (Fed. Cir. 2010) (citation omitted). “Written description is a question

of fact” that “depends on ‘the nature and scope of the claims and on the

complexity and predictability of the relevant technology.’” Tobinick v.

Olmarker, 753 F.3d 1220, 1226 (Fed. Cir. 2014) (citation omitted). “[T]he

test for sufficiency is whether the disclosure of the application relied upon

reasonably conveys to those skilled in the art that the inventor had

possession of the claimed subject matter as of the filing date.” Ariad Pharm,

598 F.3d at 1351. “Possession” is measured by “an objective inquiry into the

four corners of the specification.” Id.

      As Biofrontera sees it, the patents do not support the full scope of the

claims as construed – that is, an illuminator that produces the claimed

uniform light without any limitation to shape. The patents describe and

trumpet the benefit of a contoured embodiment. See, e.g., ’289 patent, Fig.

1; col. 6, ll. 31-42 (“The U-shape minimizes the variations in distance


                                          5
          Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 6 of 29



between the emitter and the target, providing a uniform visible light

distribution to the face or scalp of the patient; the tube dimensions were

chosen based on the average dimensions of the adult human head. . . .

Moreover, the ‘U’ shape provides the desired irradiance and irradiance

uniformity for Scalp and facial irradiation, and thus ensures that the proper

visible light dosage is applied to all target areas during PDT.”). By way of

contrast, there is no disclosure of a flat embodiment, and the only mention3

of a flat illuminator is in disparagement: “A flat emitting surface would not

deliver a uniform light dose to all contours of the face simultaneously

because the non-planar facial and scalp surfaces could not be placed at a

constant distance from the emitting surface.” ’289 patent, col. 4, ll. 35-39. A

person of skill in the art, therefore, would not understand that the patentee

had invented a flat illuminator capable of emitting the claimed uniform

light.4



      3Biofrontera also maintains that a person of ordinary skill in the art
would not understand the patents’ description of an “infinite plane emitter,”
see ’289 patent, col. 3, ll. 36-44, to disclose a flat embodiment, as DUSA’s
technical expert agrees that “an infinite plane emitter is a theoretical
concept.” Defs.’ Ex. 5, Zamenhof Dep. Tr. (dkt # 257-5) at 178:3-7.

      4   In Biofrontera’s analysis, the claims directed to uniform light are akin
to
      genus claims that use functional language to define the
      boundaries of a claimed genus. In such a case, the functional
                                         6
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 7 of 29



     DUSA, for its part, points out that the written description provision

does not require that the specification “describe . . . every conceivable and

possible future embodiment of [the] invention,” Cordis Corp. v. Medtronic

AVE, Inc., 339 F.3d 1352, 1365 (Fed. Cir. 2003) (citation omitted); nor must

“every claim [] contain every limitation or achieve every disclosed purpose,”

ScriptPro LLC v. Innovation Assocs., Inc., 833 F.3d 1336, 1342 (Fed. Cir.

2016). Where, as here, the shape of an illuminator is not a claimed element,

“[t]here is no requirement that a patent describe the unclaimed features of

the infringing product.” Hologic, Inc. v. Minerva Surgical, Inc., 325 F. Supp.

3d 507, 526 (D. Del. 2018). In the same vein, DUSA characterizes the cases

discussing written description as focused on the “patentee’s failure to

disclose specifically claimed features.” Opp’n (dkt # 288) at 5-6, citing

Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997); Rivera

v. Int’l Trade Comm’n, 857 F.3d 1315, 1317-1318, 1319-1320 (Fed. Cir. 2017);

Regents of Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1563, 1567-1568



     claim may simply claim a desired result, and may do so without
     describing species that achieve that result. But the specification
     must demonstrate that the applicant has made a generic
     invention that achieves the claimed result and do so by showing
     that the applicant has invented species sufficient to support a
     claim to the functionally-defined genus.
Ariad, 598 F.3d at 1349.

                                      7
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 8 of 29



(Fed. Cir. 1997); Atl. Research Mktg. Sys., Inc. v. Troy, 711 F. Supp. 2d 218,

221-222 (D. Mass. 2010).

      While the nondisclosure of a claimed feature may offend section 112 ¶

1, so too could “a broadly drafted claim [not] fully supported by the written

description and drawings.” Amgen Inc. v. Hoechst Marion Roussel, Inc., 314

F.3d 1313, 1333 (Fed. Cir. 2003). In LizardTech, Inc. v. Earth Res. Mapping,

Inc., 424 F.3d 1336 (Fed. Cir. 2005), the Court invalidated a claim directed

to creating a seamless array of discrete wave transformation (DWT)

coefficients generically, where the specification had only described one

particular method for creating a seamless DWT. Id. at 1345. “Whether the

flaw in the specification is regarded as a failure to demonstrate that the

patentee possessed the full scope of the invention recited in claim 21 or a

failure to enable the full breadth of that claim, the specification provides

inadequate support for the claim under section 112, paragraph one.” Id.

      Similarly, in Tronzo v. Biomet, Inc., 156 F.3d 1154 (Fed. Cir. 1998), the

Court invalidated claims directed to an artificial hip-implant socket without

any limitation as to its shape. Id. at 1159-1160. In Tronzo, the specification

described a conical shaped cup and referenced other shapes only in the

context of describing and distinguishing prior art. Id. at 1159. The Court




                                      8
       Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 9 of 29



held that the “narrow language” of the specification did not support the full

scope of the claims. See id. at 1159-1160.

      The court agrees with Biofrontera in the first instance that the asserted

claims may well be vulnerable under LizardTech and Tronzo in light of their

broad sweep. Specifically, claim 1 of the ’289 patent is directed to a method

of PDT using an illuminator capable of achieving the desired output

uniformity without any other limitation on the illuminator. That said, the

court agrees with DUSA that the evidence presents a “genuine dispute [of]

material fact” as to whether the patents adequately disclose a non-contoured

illuminator. Fed. R. Civ. P. 56(a). The patents’ disclosure of an infinite plane

emitter is consistent with a flat illuminator. See ’289 patent, col. 3, ll. 36-44.

Independent of shape, the patents disclose other improvements to an

illuminator such as a cooling system and a controller. See ’289 patent, col.

9, ll. 5-46; col. 10, ll. 53 - col. 11, l. 6. The disparagement of a flat illuminator

is specific to the context of applying PDT to a human face, a highly contoured

surface, see id. col. 4, ll. 35-39, while the patents contemplate treatment of

other less contoured aspects of a human body; see id. col. 1, ll. 26-29. Indeed,

claim 1 of the ’991 patent recites a controller, and is not limited to treatment




                                         9
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 10 of 29



of the human face.5 Taken ensemble, and drawing all reasonable inferences

in favor of DUSA as the non-moving party, the court cannot as a matter of

law rule that the patentee, from the perspective of a person skilled in the art,

did not “possess” a flat illuminator capable of achieving the desired light

uniformity.

Subject Matter Eligibility

      While “new and useful process, machine, manufacture, or composition

of matter, or any new and useful improvement thereof” are patentable, 35

U.S.C. § 101, “‘laws of nature, natural phenomena, and abstract ideas’

are not patentable.” Mayo Collaborative Servs. v. Prometheus Labs., Inc.,

566 U.S. 66, 70 (2012), quoting Diamond v. Diehr, 450 U.S. 175, 185 (1981).

In evaluating subject matter eligibility,

      [f]irst, we determine whether the claims at issue are directed to
      one of those patent-ineligible concepts. [Mayo], 566 U.S. at 77-
      78. If so, we then ask, “[w]hat else is there in the claims before
      us?” Id., at 78. To answer that question, we consider the
      elements of each claim both individually and “as an ordered
      combination” to determine whether the additional elements
      “transform the nature of the claim” into a patent-eligible
      application. Id., at 79, 78. We have described step two of this
      analysis as a search for an “‘inventive concept’” – i.e., an element
      or combination of elements that is “sufficient to ensure that
      the patent in practice amounts to significantly more than a
      patent upon the [ineligible concept] itself.” Id., at 72-73.

      5In contrast, claim 10 of the ’991 patent, a dependent claim, is limited
by the following qualification – “wherein the plurality of light sources are
configured to illuminate the face of the patient.”
                                      10
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 11 of 29




Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 217-218 (2014).

      In a reprisal and expansion of its claim of an inadequate written

description, Biofrontera maintains that DUSA’s claims are patent-ineligible

under section 101. As Biofrontera frames the argument, because the first

step of claim 1 of the ’289 patent contains no limitation as to how the desired

uniform light is produced, it in effect claims the characteristics of light itself,

and is thus directed to an unpatentable natural phenomenon. Biofrontera

analogizes the recitation of an unspecified illuminator to the invocation of a

black box computer that the Supreme Court has held incapable of

transforming an unpatentable idea into a protectible invention. See Alice,

573 U.S. at 223-224. Biofrontera also accuses claim 1 of the ’991 patent of

the same transgression – in its view, the claimed “a plurality of light sources

configurable in a spaced relationship to a patient” and “controller” are

“generic components.” Reply (dkt # 316) at 10.

      At step two, Biofrontera notes that while the patents explain that “[t]he

present invention differs from conventional light sources because of the

biological requirements imposed on a PDT light source[, and a] much higher

degree of precision and integration is required for the components of the

present invention,” ’289 patent, col. 4, ll. 18-22, these touted improvements



                                        11
       Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 12 of 29



are not incorporated in the claims. Biofrontera therefore concludes that the

claims lack an inventive concept.

       DUSA maintains, and the court agrees, that the claims are directed to

an illuminator and a method for using the illuminator in PDT. Although the

claims relate to light, they are not directed to light as a natural phenomenon.

The uniformity of light output is a requirement of and inseparable from the

claimed illuminator. Claim 1 of the ’981 patent requires that “the light

sources are configured and controlled to provide a uniform output of light to

the patient to treat or diagnose a dermatological condition,” and that

“uniform output of light is provided when measured at distances of 2" and

4".”   The court construed “uniform output of light” as “the measured

irradiance of light over the active emitting area [that] is at least within 60%

of the measured maximum.” Claim 1 of the ’289 patent explicitly requires

“an illuminator whose measured output over an active emitting area [that] is

at least 60% of the measured maximum over all operation distance.” 6 That

the uniformity of the light output is measured in relation to “an active

emitting area” additionally confirms that light, in the context of the claims,

is a product of the claimed illuminator.




       6The court construed “all operation distances” as “the range of
distances between 2" and 4".”
                                  12
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 13 of 29



      On this point, Association for Molecular Pathology v. Myriad

Genetics, Inc., 569 U.S. 576 (2013) (Myriad) is instructive. In Myriad, the

Supreme Court held that claims directed to the sequence of two genes known

to predispose an individual to breast cancer were not patentable. “It is

undisputed that Myriad did not create or alter any of the genetic information

encoded in the BRCA1 and BRCA2 genes. The location and order of the

nucleotides existed in nature before Myriad found them. Nor did Myriad

create or alter the genetic structure of DNA.” Id. at 590. By contrast, the

Court ruled that synthesized exons-only cDNA – created from naturally

occurring sequences of mRNA but with the non-coding introns removed –

was patent-eligible (with the exception of very short DNA sequences without

introns). “[T]he lab technician unquestionably creates something new when

cDNA is made. cDNA retains the naturally occurring exons of DNA, but it is

distinct from the DNA from which it was derived. As a result, cDNA is not a

‘product of nature’ and is patent eligible under § 101.” Id. at 595.

      Here, Biofrontera identifies no evidence that the light at issue here –

whose measured irradiance over the active emitting area is at least within

60% of the measured maximum from 2" to 4" – is a naturally occurring

phenomenon or the known product of conventional illuminators. The ’289

patent explains that the “[o]utput spectrum, irradiance, and irradiance


                                      13
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 14 of 29



uniformity all must be controlled to assure that the properties of the device

are suitable to deliver light to the target lesions and drive the photodynamic

reaction.” ’289 patent, col. 4, ll. 22-25. Like the cDNA in Myriad, the light

output of the asserted claims is created – in this case, by illuminators

engineered to produce the specified uniformity. Accordingly, the claimed

illuminator and method to use the illuminator to perform PDT do not fall

within the patent-ineligible category of natural phenomena.

Lost Profits

      To recover lost profits, a patentee must “show ‘causation in fact,’

establishing that ‘but for’ the infringement, [it] would have made additional

profits.” Grain Processing Corp. v. Am. Maize-Prod. Co., 185 F.3d 1341,

1349 (Fed. Cir. 1999). DUSA presents its lost profits analysis under the so-

named Panduit factors. See Panduit Corp. v. Stahlin Bros. Fibre Works,

Inc., 575 F.2d 1152, 1156 (6th Cir. 1978); see also Mentor Graphics Corp. v.

EVE-USA, Inc., 851 F.3d 1275, 1284 (Fed. Cir. 2017) (“One ‘useful, but non-

exclusive’ method to establish the patentee’s entitlement to lost profits is the

Panduit test first articulated by the Sixth Circuit.”). Under the Panduit test,

a patentee is entitled to lost profits if it demonstrates:

      (1) demand for the patented product;

      (2) absence of acceptable non-infringing alternatives;


                                       14
     Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 15 of 29



     (3) manufacturing and marketing capability to exploit the demand;
     and

     (4) the amount of profit it would have made.

Mentor Graphics, 851 F.3d at 1285, citing Panduit, 575 F.2d at 1156.

     Biofrontera brings dual challenges to DUSA’s assertion of the absence

of acceptable non-infringing alternatives. First, DUSA’s damages expert

witness, Dr. Jeffrey Stec, does not consider other light sources – such as

sunlight, Omnilux, Akilite, and lasers – as acceptable non-infringing

alternatives because they are not FDA-approved for PDT.          Biofrontera

maintains that FDA approval is not related to the Asserted Patents, nor is it

a patented feature. Cf. Standard Havens Prod., Inc. v. Gencor Indus., Inc.,

953 F.2d 1360, 1373 (Fed. Cir. 1991) (“[I]f purchasers are motivated to

purchase because of particular features available only from the patented

product, products without such features – even if otherwise competing in

the marketplace – would not be acceptable noninfringing substitutes.”).

Biofrontera also points to evidence that physicians in fact use these non-

FDA-approved light sources in PDT, see Biofrontera’s Statement of

Undisputed Material Facts (SUMF, dkt # 254) ¶¶ 60-62, thus fortifying its

position that they are acceptable non-infringing alternatives.

     At this summary judgment stage, the court agrees with DUSA that a

reasonable factfinder could conclude that a PDT light source – a device used

                                     15
     Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 16 of 29



in medical treatment – is not an acceptable non-infringement alternative if

it does not have FDA approval. See Datascope Corp. v. SMEC, Inc., 879 F.2d

820, 825 (Fed. Cir. 1989) (alleged competing percutaneous intra-aortic

balloon catheter did not constitute a non-infringing alternative because,

inter alia, it did not have FDA approval). To underscore this point, DUSA

notes that Biofrontera’s CEO, Hermann Luebbert, does not consider

companies selling PDT lamps without FDA approval to be legitimate market

competitors. See DUSA’s Statement of Additional Material Facts (SAMF, dkt

# 292) ¶ 18. Biofrontera’s counsel and numerous Biofrontera witnesses have

also repeatedly declared the PDT market to be a “two-player[]” market,

meaning DUSA and Biofrontera. DUSA SAMF ¶ 16.

     Second, Biofrontera suggests that non-PDT treatments for actinic

keratosis – such as cryotherapy, prescription topicals, and surgical removal

or curettage – are effective acceptable non-infringing alternatives. Although

these treatments lack “uniform light,” Biofrontera asserts that DUSA has no

evidence that “uniform light” drives demand for the patented PDT.

Biofrontera notes that in the three years before it entered the PDT market,

20% of DUSA’s customer accounts stopped placing orders with DUSA, while

30% of the DUSA accounts decreased significantly in volume. Biofrontera

SUMF ¶ 123. Between 2015 and 2017, DUSA lost 7% of its market share,


                                     16
     Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 17 of 29



while Biofrontera only gained 1%. Id. ¶ 129. Biofontera’s suggestion is that

even in the absence of its competition, physicians chose non-PDT treatments

as alternatives to DUSA’s products.

     The court however agrees with DUSA that it has adduced sufficient

evidence, that if credited, would permit a reasonable factfinder to conclude

that these non-PDT treatments do not constitute non-infringement

alternatives for purposes of the causation analysis. “Mere existence of a

competing device does not make that device an acceptable substitute.” TWM

Mfg. Co. v. Dura Corp., 789 F.2d 895, 901 (Fed. Cir. 1986). “A product

lacking the advantages of that patented can hardly be termed a substitute

‘acceptable’ to the customer who wants those advantages.” Id., quoting

Panduit, 575 F.2d at 1162. Here, PDT is a non-invasive procedure that

typically achieves superior cosmetic results for the patient. DUSA SAMF ¶¶

25-26.   In contrast, cryotherapy carries side effects such as pain and

blistering, and the loss of skin pigmentations.     Id. ¶¶ 19-24.    Topical

treatments require a much longer treatment period in addition to possible

inflammation, redness, pain, and itching. Id. ¶¶ 27-31. Destructive therapies

like surgery and curettage, in addition to being invasive and potentially

requiring sedation, have not been evaluated in clinical trials. Id. ¶ 32.

Further, a reasonable factfinder could agree with DUSA’s expert witness, Dr.


                                      17
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 18 of 29



Stec, that for purposes of the “but for” analysis, because they chose PTD, the

purchasers of Biofrontera’s accused products would not have opted for a

non-PTD treatment.

      In addition to its arguments directed to the second Panduit factor,

Biofrontera contends that in the hypothetical absence of its competing

products from the market, DUSA would not have captured Biofrontera’s

sales because of significant differences between the two products. “To be

acceptable to the infringer’s customers in an elastic market, the alleged

alternative ‘must not have a disparately higher price than or possess

characteristics significantly different from the patented product.’”       BIC

Leisure Prod., Inc. v. Windsurfing Int’l, Inc., 1 F.3d 1214, 1219 (Fed. Cir.

1993). Biofrontera notes that its BF-RhodoLED costs $6,700, compared to

$7,500 for the BLU-U, and that its Ameluz was similarly more affordable at

$270, compared to DUSA’s Levulan at $380. Biofrontera also points to

evidence that DUSA had lost sales as a result of repeated price increases in

the several years prior to Biofrontera’s entry into the market, see Biofrontera

SUMF ¶¶ 123-127, and that customers preferred the BF-RhodoLED for its

red light (compared to BLU-U’s blue light), see id. ¶¶ 95-96.

      In response, DUSA cites evidence that despite price increases, sales for

BLU-U and Levulan increased between 2015 and 2016 before experiencing a


                                      18
       Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 19 of 29



substantial decline after Biofrontera entered the market. See DUSA SAMF ¶

38. Further, because physicians are reimbursed in full for the out-of-pocket

expenses of PDT, the cost difference between PDT products is not a material

factor in most physician purchasing decisions. See id. ¶ 35. Finally, DUSA

notes that “[t]he patentee is not obligated to negate every possibility that a

purchaser might not have bought the patentee’s product instead of the

infringing one, or might have foregone the purchase altogether.” Datascope,

879 F.2d at 826, quoting Del Mar Avionics, Inc. v. Quinton Instrument Co.,

836 F.2d 1320, 1326 (Fed. Cir. 1987). Rather, the proper focus of the Panduit

analysis is not to compare the patentee’s product to the accused product, but

instead to acceptable non-infringing alternatives. See Grain Processing, 185

F.3d    at   1351.    Taken    together,    particularly   with   Biofrontera’s

acknowledgement of a “two-player” PTD market, the court agrees with DUSA

that “but for” causation is a matter to be decided (contingent on a finding of

infringement) by the finder of fact.

                              DUSA’S MOTION

       DUSA returns fire with two volleys of its own. First, DUSA asserts that

the Paterson Lamp, cited in Biofrontera’s invalidity arguments, does not

qualify as anticipatory prior art to the asserted DUSA patents. Second, DUSA




                                       19
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 20 of 29



seeks partial summary judgment that certain claim limitations are met by the

accused BF-RhodoLED because they are uncontested by Biofrontera.

The Paterson Lamp

      DUSA asserts a priority date of May 1, 1998 for its patents.7 DUSA’s

SUMF (dkt # 270) ¶ 3. To qualify as prior art under 35 U.S.C § 102(a), a

device must have been “known or used by others in this country” prior to the

invention claimed by the asserted patents. 8 As Biofrontera describes it, the

Paterson Lamp was “developed by Colin Whitehurst, among others, at the

Paterson Institute [for Cancer Research] in the early-to-mid 1990’s,” 9 and

“was used in photodynamic therapy tests and treatments by Dr. Whitehurst,

Dr. [Colin] Morton, and Dr. [Harry] Moseley, among others, in the mid-

1990’s.” Biofrontera’s SAMF (dkt # 286) ¶ 4. There is admittedly no

evidence that the Paterson Lamp was ever sold, used, or demonstrated in the

United States. Biofrontera contends, however, that through five articles




      7This is the filing date of the earliest parent application identified by
each patent.
      8 Biofrontera has withdrawn the assertion of the Paterson Lamp as
prior art under section 102(b), which requires an apparatus, inter alia, to be
“in public use or on sale in this country.” Biofrontera’s Opp’n (dkt # 285) at
5 n. 3.
      9   The Paterson Institute is located in the United Kingdom.
                                        20
     Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 21 of 29



published in the United States, the Paterson Lamp was “known . . . in this

country.” The articles are:

  ● “Development of Alternative Light Source to Lasers for Photodynamic
    Therapy: 1. Comparative In Vitro Dose Response Characteristic”
    (Whitehurst 1993), published Lasers in Medical Science in 1993, id. ¶
    5;

  ● “Development of Alternative Light Source to Lasers for Photodynamic
    Therapy: 2. Comparative In Vivo Tumour Response Characteristics”
    (Whitehurst 1995), published in Lasers in Medical Science in 1995, id.
    ¶ 7;

  ● “Development of Alternative Light Source to Lasers for Photodynamic
    Therapy: 3. Clinical Evaluation in the Treatment of Pre-malignant
    Non-melanoma Skin Cancer” (Morton), published in Lasers in Medical
    Science in 1995, id. ¶ 9;

  ● “Development of an Alternative Light Source to Lasers for Biomedical
    Applications” (Whitehurst 1996), published in the Proceedings of SPIE
    2629, Biomedical Optoelectronics in Clinical Chemistry and
    Biotechnology, on January 8, 1996, id. ¶ 12; and

  ● “Performance of a Nonlaser Light Source for Photodynamic Therapy”
    (SPIE2371), published in the Proceedings of SPIE 2371, 5th
    International Photodynamic Association Biennial Meeting, on March
    1, 1995, id. ¶ 14.

     In DUSA’s view, because each of the five articles discloses a different

iteration of a prototype device with significantly different features, they do

not identify the Paterson Lamp as a monolithic prior art device melding

features from across the iterations.10 See Studiengesellschaft Kohle, m.b.H.


     10 DUSA’s motion neither challenges the status of the articles
themselves as prior art references, nor Biofrontera’s obviousness
                               21
     Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 22 of 29



v. Dart Indus., Inc., 726 F.2d 724, 726-727 (Fed. Cir. 1984) (“It is hornbook

law that anticipation must be found in a single reference, device, or

process.”); Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1335 (Fed.

Cir. 2002) (“Although we have permitted the use of additional references to

confirm the contents of the allegedly anticipating reference, we have made

clear that anticipation does not permit an additional reference to supply a

missing claim limitation.”) (citation omitted). As DUSA analyzes it, the

iterations of the Paterson Lamp in the five articles possess varying treatment

field sizes, dimensions, attachments, power output, and treatment subjects.

See DUSA’s SUMF ¶¶ 19-27; see also id ¶ 28 (reflecting the different device

photographs/illustrations of the articles). Indeed, Biofrontera’s invalidity

expert witness, Dr. Irving Bigio, agrees that there was “more than one version

of [the Paterson Lamp.]” DUSA Ex. 6, Bigio Dep. Tr. (dkt # 269-6) at 241:14-

19. Further, DUSA notes that the none of the articles disclose the distance at

which uniform measurements were taken, a key limitation for the asserted

claims. According to DUSA, Biofrontera relies on Dr. Moseley’s testimony

for this information, and Dr. Moseley’s present-day testimony does not

constitute public knowledge at the time of invention for purposes of § 102.




contentions based on the combination of the articles. See DUSA’s Br. (dkt #
268) at 3 n.3.
                                   22
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 23 of 29



      Biofrontera maintains, and the court agrees, that there is sufficient

evidence, if credited, to permit a factfinder to consider the Peterson Lamp as

a prior art device.      DUSA’s expert witness, Dr. Robert Zamenhof,

acknowledges that the five articles reflect the development and use of a lamp

by the same group of individuals who authored the articles. See Biofrontera’s

Ex. 5, Zamenhof Dep. Tr. (dkt # 287-5) at 72:20-74:3.                  While the

characteristics of the Paterson Lamp “change[d] somewhat” throughout the

articles, the articles describe “the development of the same lamp,” and “a

person of ordinary skill would look to these articles together to understand

the full development of the [] Lamp.” Id. at 76:10-20 (emphasis added).

      The record also supports the reasonable inference that the differences

between the iterations of the Paterson Lamp are not material for the

anticipation analysis. In In re Epstein, 32 F.3d 1559 (Fed. Cir. 1994), the

Federal Circuit accepted the PTO’s reliance on later-authored manuals and

abstracts for descriptions of the “central” features in versions of prior art

software as a basis for rejecting a patent application. Id. at 1567.

      [W]e are persuaded by the relative importance of the various
      prior art features upon which the PTO relies when those features
      are considered in the context of the prior art products in which
      they appear. After reviewing the abstracts and the examiner’s
      positions in this case, it appears to us that the features relied
      upon are not of the type that would be altered over the life of the
      product, either to upgrade the system or to eliminate existing
      bugs in the system. To the contrary, the relatively broad features

                                      23
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 24 of 29



      relied upon by the examiner relate to the central purposes of the
      systems in which the features appear.

Id. Here, the five published articles consistently disclosed what Biofrontera

contends are the “central” features of the Paterson Lamp – that it boasted a

high-powered short arc lamp with collimated fibers/lenses to create uniform

light output. See Biofrontera Ex. 10, Bigio Report (dkt # 287-10) ¶¶ 195-205.

Indeed, these are the same features Dr. Bigio relied upon in his invalidity

analysis. See id. In contrast, Dr. Bigio’s report does not align any of the

variable features identified by DUSA with any claim limitation. See id.,

generally. Finally, Dr. Bigio opines that to the extent that the articles do not

explicitly disclose the distance at which uniformity of light is measured, it is

inherent in the use of a collimating lens and the uniformity statistics reported

by the articles.11 Id. ¶ 207. In sum, considering the totality of the evidence

and drawing all reasonable inferences in favor of Biofrontera as the non-

moving party, a factfinder could conclude that the five articles sufficiently

described that “central” features of the Paterson Lamp such that it was

“known in the [United States].”




      11As DUSA implicitly acknowledges in its reply, whether the Paterson
Lamp discloses every claimed limitation is an issue for anticipation analysis,
and is not instructive on the issue of whether the five articles sufficiently
evidence the Paterson Lamp as a single prior art device. See DUSA Reply
(dkt # 308) at 5-6.
                                    24
     Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 25 of 29



Uncontested Claim Limitations

      DUSA seeks partial summary judgement on the following limitations

of the asserted patents.

   ● the BF-RhodoLED is used to “photodynamically [] treat[] a patient”

      (’289 patent, all claims);

   ● the BF-RhodoLED is used to “illuminat[e] a patient with an

      illuminator” (’289 patent, all claims);

   ● “the spectral output of [the BF-RhodoLED] substantially matches the

      absorption spectrum of protoporphyrin IX” (’289 patent, claim 4);

   ● the BF-RhodoLED is used “to treat actinic keratosis” (’289 patent,

      claim 7), “acne” (’289 patent, claim 8), “photo damaged skin” (’289

      patent, claim 9), “cancer” (’289 patent, claim 10), “warts” (’289 patent,

      claim 11), and “a pre-cancerous condition” (’289 patent, claim 15).

   ● the BF-RhodoLED is “[a]n illuminator for [] treating a patient” (’991

      patent, all claims);

   ● the BF-RhodoLED contains “a plurality of light sources configurable in

      a spaced relationship to a patient to treat a dermatological condition”

      (’991 patent, all claims);

   ● “the spectral output of the [BF-RhodoLED] substantially matches an

      absorption spectrum of protoporphyrin IX” (’991 patent, claim 5);


                                      25
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 26 of 29



   ● the BF-RhodoLED “generates light substantially entirely within the red

      region” (’991 patent, claim 7);

   ● “the light sources [of the BF-RhodoLED] are non-fluorescent light

      sources” (’991 patent, claim 9);

   ● “the plurality of light sources [of the BF-RhodoLED can be] configured

      to illuminate the face of the patient (’991 patent, claim 10); and

   ● the BF-RhodoLED provides “red light to the patient to treat [] a

      dermatological condition” (’991 patent, claim 12).

      In support, DUSA relies on the report of its technical expert witness,

Dr. Zamenhof, the testimony of Biofrontera’s witnesses, and exhibits such as

the user manual for the BF-RhodoLED, Biofrontera’s FDA submissions, and

Biofrontera’s Responses to Requests for Admissions. See DUSA’s SUMF ¶¶

32-48. DUSA further notes that Biofrontera’s technical expert witness,

Bryan Spring, does not contest these limitations in his rebuttal expert report.

      Biofrontera challenges the propriety of summary judgment on claim

limitations rather than claims, noting that the claims themselves will

nonetheless have to be tried before the factfinder. The Civil Rules, however,

permit summary judgment on “part of each claim,” Fed. R. Civ. P 56(a), and

the court agrees with DUSA that reducing the number of disputed issues will

aid in streamlining the factfinding process.


                                        26
     Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 27 of 29



      Biofrontera for its part challenges the sufficiency of the evidence as to

the asserted method claims. “To establish liability for direct infringement of

a claimed method or process under 35 U.S.C. § 271(a), a patentee must prove

that each and every step of the method or process was performed.”

Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 709 F.3d 1348, 1362

(Fed. Cir. 2013). “[I]t is not enough to simply show that a product is capable

of infringement; the patent owner must show evidence of specific instances

of direct infringement.” Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1329

(Fed. Cir. 2010).

      For most of the method claim limitations, the court agrees with DUSA

that it has adduced sufficient unopposed evidence that the limitation is met.

Luebbert, Biofrontera’s CEO, admitted that the BF-RhodoLED is used to

photodynamically treat a patient for dermatological conditions, see DUSA’s

Ex. 14, Luebbert Dep. Tr. (dkt # 269-14) at 182:4-12, including actinic

keratosis (a pre-cancerous condition) and sun damage, id. at 179:22-179:25;

acne, id. at 175:14-178:22; photodamaged skin; id. at 177:12-21; and cancer,

id. at 177:22-178:22. Biofrontera also agreed in response to a request for

admissions that the BF-RhodoLED outputs light that substantially matches

the absorption spectrum of protoporphyrin IX. See DUSA’s Ex. 16 (dkt #

269-16) at 23-24.


                                      27
     Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 28 of 29



     On the other hand, the court agrees with Biofrontera that DUSA’s

evidence does not establish actual use of the BF-RhodoLED for the treatment

of warts. Although Biofrontera’s manual and Form F-1 describe the BF-

RhodoLED as indicated for warts, this is insufficient for its purpose. See

Fujitsu, 620 F.3d at 1329 (“[T]he manuals and expert testing only show that

the products are capable of infringing, they do not provide evidence of direct

infringement.”). Absent evidence of direct infringement, this limitation is

not met.

                                  ORDER

     For the foregoing reasons, Biofrontera’s motion for summary

judgment as to DUSA’s patent claims is DENIED. DUSA’s cross motion is

ALLOWED IN PART that the accused BF-RhodoLED meets claim

limitations enumerated in the footnote, infra,12 and is otherwise DENIED.



     12

     • “photodynamically . . . treating a patient” (all asserted ’289 patent
claims);
     • “illuminating the patient with an illuminator” (all asserted ’289
patent claims);
     • “wherein the spectral output of the illuminator substantially
matches the absorption spectrum of protoporphyrin IX” (’289 patent claim
4);
     • “comprising illuminating the patient to treat actinic keratosis” (’289
patent claim 7);
     • “comprising illuminating the patient to treat acne” (’289 patent claim
8);
                                    28
      Case 1:18-cv-10568-RGS Document 325 Filed 10/09/20 Page 29 of 29



                                     SO ORDERED.

                                     /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE




       • “comprising illuminating the patient to treat photo damaged skin”
(’289 patent claim 9);
       • “comprising illuminating the patient to treat cancer” (’289 patent
claim 10);
       • “comprising illuminating the patient to treat a pre-cancerous
condition” (’289 patent claim 15);
       • “illuminator for treating a patient” (all asserted ’991 patent claims);
       • “plurality of light sources configurable in a spaced relationship to a
patient to treat a dermatological condition” (all asserted ’991 patent claims);
       • “spectral output of the illuminator substantially matches an
absorption spectrum of protoporphryin IX” (’991 patent claim 5);
       • “generates light substantially entirely within the red region” (’991
patent claim 7);
       • “non-fluorescent light sources” (’991 patent claim 9);
       • “configured to illuminate the face of a patient” (’991 patent claim
10);and
       • “wherein the light sources are configured and controlled to provide .
. . output of at least one of blue light and red light to the patient to treat or
diagnose a dermatological condition” (’992 patent claim 12).
                                        29
